DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-45 are rejected under 35 U.S.C. 103 as being unpatentable over Fixman US 2004/0215483 A1 and further in view of Kaplan US 2007/0078977 A1.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-45 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fixman US 2004/0215483 A1.
Regarding claims 25 and 35, Fixman discloses a computer-implemented method/system, comprising:
	receiving, from a remote device, weather-related observation data associated with a first location and a first time, the weather-related observation data comprising data on a weather-related event associated with the first location and the first time (see para. 0028-0030 and figure 1 and 2, television stations all over the US (10) has weather related observation data associated with a first location and a first time (20) that is remotely transferred to (30). Also, the system uses the user input via the internet to determine a forecast);
	storing, in a database, the received weather-related observation data (see  para 0041 and fig. 1, (30) the data has to be stored in order to compare all the forecast data that is being received);
	generating, using control circuitry, a weather forecast associated with a second location and a second time based on the weather-related observation data (see figure 1, (30), the system 
	producing, using the control circuitry, a statistic associated with the stored weather-related observation data, the statistic a number of users who have contributed to the weather forecast (see para. 0028-0030, the system uses a number of user input to determine a forecast); and
outputting an image of the second location including the weather forecast to the remote device (see fig. 7, the system outputs an image with the forecast and a statistic value for each location).
However, Fixman fails to expressly disclose outputting the statistic which indicates a number of users. Kaplan discloses displaying (i.e. outputting) a collective user forecast (see para. 0076-0078). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fixman to output a statistic which indicates a number of users as taught by Kaplan for the benefit of maximizing the number of forecasts per user in order to acquirer a better forecast percentage. The larger the user input feedback the greater the precision forecast. 
	Regarding claims 26 and 36, Fixman in view of Kaplan discloses the method/system of claims 25 and 35 respectively, wherein the weather-related event is observed by a user operating the remote device, and the user causes the remote device to transmit the weather-related observation data (see fig. 2, a user operating the remote device (i.e. computer) and the user causes the remote device(i.e. 109-nnn)  to transmit the weather-related observation data (i.e. the weather related observation is transmitted via the internet).
Regarding claims 27 and 37, Fixman in view of Kaplan discloses the method/system of claims 25 and 35 respectively, wherein the remote device automatically transmits weather-related observation data upon detecting an observation of a weather-related event (see para. 0055).
	Regarding claims 28 and 38, Fixman in view of Kaplan discloses the method/system of claims 25 and 35 respectively, further comprising:
	comparing the weather-related observation data with pre-stored weather data (see abstract); and
	determining, based on the comparison, a weight associated (i.e. numerical value) with the weather-related observation data (see abstract).
Regarding claims 29 and 39, Fixman in view of Kaplan discloses the method/system of claims 25 and 35 respectively, wherein producing the statistic comprises generating a list of users who contributed to the weather-related observation data (see fig1, the list of users are the plurality of TV stations).
	Regarding claims 30 and 40, Fixman in view of Kaplan discloses the method/system of claims 25 and 35 respectively, wherein the image further includes a user characteristic of users who contributed to the weather-related observation data (see fig. 5, different users contributed different observation data hence the different numerical values).
	Regarding claims 31 and 41, Fixman in view of Kaplan discloses the method/system of claims 25 and 35 respectively, further comprising generating a leaderboard of users who contributed to the weather-related observation data (see fig 5).
Regarding claims 32 and 42, Fixman in view of Kaplan discloses the method/system of claims 25 and 35 respectively, further comprising generating for display a gridded image comprising weather-related observation data (see fig. 7).
	Regarding claims 33 and 43, Fixman in view of Kaplan discloses the method/system of claims 25 and 35 respectively, wherein the second time is a future time (see abstract).
	Regarding claims 34 and 44, Fixman in view of Kaplan discloses the method/system of claims 25 and 35 respectively, further comprising generating a reliability metric (i.e. forecast accuracy score) of the weather-related observation data (see abstract, para. 0008 and 0010-0011 and fig. 1 (60)).
Regarding claim 45, Fixman discloses a computer-implemented method, comprising:
receiving, from a remote device, weather-related observation data associated with a first location and a first time, the weather-related observation data comprising data on a weather-related event associated with the first location and the first time (see para. 0028-0030 and figure 1 and 2, television stations all over the US (10) has weather related observation data associated with a first location and a first time (20) that is remotely transferred to (30). Also, the system uses the user input via the internet to determine a forecast);
	storing, in a database, the received weather-related observation data; generating, using control circuitry, a weather forecast associated with a second location and a second time based on the weather-related observation data (see  para 0041 and fig. 1, (30) the data has to be stored in order to compare all the forecast data that is being received);
	producing, using the control circuitry, a statistic associated with the stored weather-related observation data, the statistic indicating a number of users who have contributed to the 
outputting an image of the second location including the weather forecast to the remote device (see fig. 7, the system outputs an image with the forecast and a statistic value for each location).
However, Fixman fails to expressly disclose outputting the statistic which indicates a first and second number of users. Kaplan discloses displaying (i.e. outputting) a collective user forecast (see para. 0076-0078). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fixman to output a statistic which indicates a first and second number of users for the benefit of maximizing the number of forecasts per user in order to acquirer a better forecast percentage. The larger the user input feedback the greater the precision forecast. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 25, 35 and 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864